Name: Council Regulation (EEC) No 3000/85 of 28 October 1985 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  international trade;  monetary economics;  Asia and Oceania;  monetary relations
 Date Published: nan

 30 . 10 . 85 Official Journal of the European Communities No L 288/3 COUNCIL REGULATION (EEC) No 3000/85 of 28 October 1985 again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Hashemite Kingdom of Jordan (') was signed on 3 May 1977 and entered into force on 1 November 1978 ; Whereas Article 6 of the Protocol concerning the defi ­ nition of the concept of 'originating products' and methods of administrative cooperation to the said Agreement (hereinafter referred to as 'the Protocol'), as amended by Decision No 3/84 of the Cooperation Council (2), provides that, in the case of an automatic change in the base date applicable to the amounts expressed in ECU, the Community may introduce revised amounts when necessary ; Whereas the equivalent value of the ECU in certain national currencies on 1 October 1984 was less than the corresponding value on 1 October 1980 ; whereas the automatic change in the base date would, in the case of conversion into the national currencies concerned, have the effect of reducing the limits which permit the presentation of simplified documen ­ tary evidence ; whereas, in order to avoid this effect, it is necessary to increase such limits expressed in ECU, HAS ADOPTED THIS REGULATION : Article 1 The Protocol is hereby amended as follows : 1 . In the second subparagraph of Article 6 ( 1 ), '1 620 ECU' is replaced by '2 355 ECU'. 2. In Article 17 (2), ' 105 ECU' is replaced by ' 165 ECU' and '325 ECU' by '470 ECU'. Article 2 This Regulation shall enter into force on 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . . Done at Luxembourg, 28 October 1985. For the Council The President J. SANTER (') OJ No L 268 , 27. 9 . 1978 , p. 2. (2) OJ No L 81 , 23 . 3 . 1985, p . 8 .